Order filed February 20, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00891-CV
                                   ____________

    TEXAS EAR NOSE & THROAT CONSULTANTS, PLLC, JOSEPH
        EDMONDS, NEWTON DUNCAN AND JAMES ALBRIGHT,
                          Appellants

                                         V.

                        JOHN K. JONES M.D., Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-11470

                                     ORDER

      On February 4, 2014, the parties to this appeal filed a joint motion asking
this court to adopt a briefing schedule. The motion is granted.

         Accordingly we order the following:

       Appellants’ opening brief shall be due March 12, 2014 (with a 15,000
        word limit);
 Jones’ opening brief as both appellee and cross-appellant shall be due 30
  days after Appellants’ opening brief is filed (with a 15,000 word limit for the
  appellee’s portion and a 10,000 word limit for the cross-appellant’s portion);

 Appellants’ reply brief as appellants and their response as cross-appellees
  shall be due 30 days after Jones’ opening brief as appellee/cross-appellant is
  filed (with a 7,500 word limit for the appellants’ reply and a 10,000 word
  limit for the cross-appellees’ response); and

 Jones’ reply brief as cross-appellant shall be due 20 days after Appellants
  combined reply and response brief as appellants/cross-appellees is filed and
  shall be limited to the cross appeal issues only (with a 7,500 word limit).



                               PER CURIAM